Exhibit 10.10

Maxar Technologies Inc.

2019  Performance Share Units Award Agreement

(U.S. and Canadian Participants)

Maxar Technologies Inc. (the “Company”) has granted Performance Share Units
(“PSUs”) set out in the table below to the person named below (the
“Participant”), in accordance with this Award Agreement and the provisions of
the Maxar Technologies Ltd. Omnibus Equity Incentive Plan (the “Plan”).

Name of Participant:       ___________________________________

 

 

 

Date of Grant

[___], 2019

Total Number of PSUs Granted

[___]

Number of Common Shares Issuable

Period 1. The number of Common Shares (or their cash equivalent) issuable in
respect of Period 1 (as defined in Exhibit A) shall be determined by multiplying
the Achievement Factor (as determined in accordance with Exhibit A) for Period 1
by 25% of the Total Number of PSUs Granted, and rounding down to the next whole
Common Share.

Period 2. The number of Common Shares (or their cash equivalent)  issuable in
respect of Period 2 (as defined in Exhibit A) shall be determined by multiplying
the Achievement Factor for Period 2 by 25% of the Total Number of PSUs Granted,
and rounding down to the next whole Common Share.

Period 3. The number of Common Shares (or their cash equivalent) issuable in
respect of Period 3 (as defined in Exhibit A) shall be determined by multiplying
the Achievement Factor for Period 3 by 50% of the Total Number of PSUs Granted,
and rounding down to the next whole Common Share.

The maximum number of Common Shares (or their cash equivalent) that may be
issued in respect of the PSUs is [________]1.

 

By signing this Award Agreement, the Participant hereby acknowledges and agrees
to the following:

1.          Grant of PSUs

1.1         Pursuant to the Plan and in respect of services to be provided to
the Company or an Affiliate by the Participant during the applicable Restricted
Period, the Company has granted the number of PSUs set out above to the
Participant subject to the terms and conditions set out in this Award Agreement
and the Plan. If it vests, each PSU represents the contingent right to receive
up to two Common Shares  (or an amount of cash equal to the Fair Market Value of
such Common Shares on the settlement date).

1.2         The grant of PSUs and payment of any amount in respect of any such
PSUs are subject to the terms and conditions of the Plan which are incorporated
into and form an integral part of this Award

--------------------------------------------------------------------------------

1         NTD: Company to fill in. Amounts shall equal 2x the Total Number of
PSUs Granted.

 

 





--------------------------------------------------------------------------------

 



 

Agreement. All capitalized terms used herein, unless expressly defined in a
different manner herein, have the meanings given to them in the Plan.

2.           Vesting

2.1         Subject to the terms and conditions of the Plan and the provisions
of this Award Agreement,  the PSUs shall become vested and issuable as set forth
under “Number of Common Shares Issuable” and in this Section 2.

2.2         No Common Shares or cash will be issued to a Participant in
settlement of PSUs for a Performance Period (as defined in Exhibit A) unless the
Participant remains employed by or rendering services to the Company or an
Affiliate through the last day of such Performance Period (the “Vesting Date”).

2.3         If the Participant experiences a termination of employment or
service with the Company or an Affiliate prior to the Vesting Date, all of the
PSUs that have not vested as of such termination of employment or service shall
thereupon automatically be forfeited by the Participant as of the date of
termination, and the Participant’s rights in any such PSUs shall thereupon lapse
and expire.  Additionally, if the Committee determines that the Achievement
Factor for a Performance Period equals zero, the PSUs allocated to such
Performance Period (i.e., either 25% or 50% of the Total Number of PSUs Granted,
as set forth under “Number of Common Shares Issuable”) shall automatically be
forfeited by the Participant as of the Determination Date for such Performance
Period, and the Participant’s rights in such PSUs shall thereupon lapse and
expire.

3.          Change in Control Treatment

3.1         Notwithstanding Section 2 or anything to the contrary in the Plan,
if a Change in Control occurs and at least one of the two additional
circumstances described below occurs, then each unvested PSU will become
immediately vested and earned, in whole or in part:

3.1.1                     upon a Change in Control the surviving corporation or
successor (or any Affiliate thereof) fails to continue or assume the obligations
with respect to the PSUs or fails to provide for the conversion or replacement
of the PSUs with an equivalent award; or

3.1.2                     in the event that the PSUs are continued, assumed,
converted or replaced as contemplated in Section 3.1.1, during the one-year
period following the effective date of a Change in Control, the Participant
incurs a termination of employment or service with the Company or an Affiliate
without Cause or for Good Reason (as each term is defined in Section 10).

3.2         For any PSUs that vest in accordance with Section 3.1, such PSUs
shall vest based on the greater of: (i) actual performance through the date of
(x) the Change in Control, in the event Section 3.1.1 applies or (y) the date of
termination of employment or services, in the event Section 3.1.2 applies (in
each case, the “Early Measurement Date”); or (ii) prorated target performance
(as set forth on Exhibit A) based on the number of days elapsed in the
applicable Performance Period through the Early Measurement Date.

3.3         For purposes of Section 3.1, PSUs shall be considered assumed if,
following the Change in Control, the obligations with respect to the PSUs will
be continued or assumed by the surviving corporation or successor (or any
Affiliate thereof), if each of the following conditions are met, which
determination will be made solely in the discretionary judgment of the Committee
(as constituted immediately prior to the Change in Control), which determination
may be made in advance of the effective date of a particular Change in Control:
(i) the Common Shares remain publicly held and widely traded on an established
stock exchange; and (ii) the terms of the Plan and the PSUs are not negatively
altered or impaired without the consent of the Participant.





2

--------------------------------------------------------------------------------

 



 

3.4         For purposes of Section 3.1, the obligations with respect to the
PSUs will be considered to have been converted or replaced with an equivalent
award by the surviving corporation or successor (or an Affiliate thereof), if
each of the following conditions are met, which determination will be made
solely in the discretionary judgment of the Committee (as constituted
immediately prior to the Change in Control), which determination may be made in
advance of the effective date of a particular Change in Control:

3.4.1                     the converted or replaced award preserves the existing
value of the PSUs being replaced,  and contains provisions for scheduled vesting
and treatment on termination of employment (including the definition of Cause
and Good Reason) that are no less favorable to the Participant than the PSUs
being replaced; and

3.4.2                     the security represented by the converted or replaced
award is of a class that is publicly held and widely traded on an established
stock exchange.

4.           Settlement

4.1         On or before the thirtieth day following the Determination Date (as
defined in Exhibit A) for each Performance Period, the Company shall deliver to
the Participant a  number of Common Shares determined in accordance with “Number
of Common Shares Issuable” and Exhibit A, provided that to the extent the
Achievement Factor for the Performance Period exceeds 1, with respect to the
portion that exceeds 1, the Company shall deliver an amount in cash equal to the
Fair Market Value of the number of Common Shares otherwise issuable in respect
of the PSUs in lieu of such Common Shares.

5.           Withholdings

5.1         The vesting and settlement of the PSUs granted pursuant to this
Award Agreement are subject to the tax withholding provisions in Section 14(d)
of the Plan.

6.           Transferability

6.1         The PSUs granted pursuant to this Award Agreement are subject to the
restrictions on transferability in Section 14(b) of the Plan.

7.           Clawback

7.1         The PSUs granted pursuant to this Award Agreement are subject to the
Company’s compensation clawback policy as set forth in Section 14(e) of the
Plan.

8.           No Rights as a Shareholder

8.1         Except as otherwise specifically provided in the Plan, no person
shall be entitled to the privileges of ownership in respect of the Common Shares
(including any rights to dividends) underlying the PSUs under this Award
Agreement until such Common Shares have been issued or delivered to that person.

9.           Representations, Warranties and Consents

9.1         By signing this Award Agreement, the Participant represents,
warrants and acknowledges (i) that he or she has read and understands the Plan
and agrees to the terms and conditions thereof and of this Award Agreement; (ii)
his or her participation in the Plan and acceptance of the PSUs is voluntary;
and (iii) that he or she has not been induced to participate in the Plan or
enter into this Award Agreement by expectation of engagement, appointment,
employment, continued engagement, continued appointment or continued employment,
as applicable, with the Company  or





3

--------------------------------------------------------------------------------

 



 

its Affiliates.  [For Canadian Participants: The Participant further
acknowledges that he or she requested and is satisfied that the Plan and this
Award Agreement be drawn up in the English Language.  Le soussigné reconnaît
qu’il a exigé que ce qui précède soit rédigé et exécuté en anglais et s’en
déclare satisfait.]

9.2          The Participant consents to and authorizes the use of his or her
personal information in order to administer the Plan, the disclosure of such
personal information to any custodian appointed in respect of the Plan and other
third parties, and to the disclosure of such personal information to such
Persons (including Persons located outside the Participant’s jurisdiction of
residence) in connection with the administration of the Plan. The Participant
acknowledges that jurisdictions outside his or her jurisdiction of residence may
not provide the same statutory protection for the personal information as his or
her jurisdiction of residence.

10.         Certain Definitions.

10.1        For purposes of this Award Agreement, the following terms have the
following meanings:

“Cause”  has the meaning, if any, set forth in the employment or service
agreement then in effect, if any, between the Participant and the Company or any
Affiliate, or if there is no such meaning set forth in such employment or
service agreement or there is no such employment or service agreement then in
effect, means the following events or conditions, as determined by the Committee
in its reasonable judgment: (i) willful misconduct of the Participant with
regard to the Company and its Affiliates that constitutes a material breach of
any of the Participant’s obligations set forth in any written agreement
governing the terms of the Participant’s service with the Company and its
Affiliates as the same may then be in effect; (ii) fraud, embezzlement, theft,
or other material dishonesty by the Participant with respect to the Company or
any of its Affiliates; (iii) the Participant’s material breach of the
Participant’s fiduciary duties as an officer or manager of the Company or any of
its Affiliates, or as an officer, trustee, director, or other fiduciary of any
pension or benefit plan of the Company or its Affiliates or willful misconduct
that has, or could reasonably be expected to have, a material adverse effect
upon the business, interests, or reputation of the Company or any of its
Affiliates; (iv) the Participant’s indictment for, or a plea of nolo contendere
to, any felony or an analogous provision under the laws of a local jurisdiction;
or (v) refusal or failure by the Participant to attempt in good faith to follow
or carry out the reasonable written instructions of the Board or such
Participant’s direct supervisor. For purposes of this definition, no act, or
failure to act, on the Participant’s part shall be considered ‘‘willful’’ unless
done or omitted to be done by the Participant not in good faith and without
reasonable belief that the Participant’s action or omission was in the best
interests of the Company.

 

“Good Reason”  has the meaning, if any, set forth in the employment or service
agreement then in effect, if any, between the Participant and the Company or any
Affiliate, or if there is no such meaning set forth in such employment or
service agreement or there is no such employment or service agreement then in
effect, means (i) a material reduction of the Participant’s annual base salary,
or (ii) a relocation of the Participant’s principal place of employment by more
than 50 miles, provided, that, in each case, the Participant will not be deemed
to have Good Reason unless (i) the Participant first provides the Company with
written notice of the condition giving rise to Good Reason within 30 days of its
initial occurrence, (ii) the Company or the successor company fails to cure such
condition within 30 days after receiving such written notice (the “Cure
Period”), and (iii) the Participant’s resignation based on such Good Reason is
effective within 30 days after the expiration of the Cure Period.

 

11.         Binding Agreement

11.1        This Award Agreement shall constitute an agreement between the
Participant and the Company and will be binding upon the Participant and the
legal representatives of his or her estate and any other person who acquires the
Participant’s rights in respect of the PSUs granted hereunder by





4

--------------------------------------------------------------------------------

 



 

inheritance or otherwise, provided that in the event of any conflict between the
terms of this Award Agreement and the terms of the Plan, the terms of the Plan
will govern.

11.2        This Award Agreement shall be governed and constituted in accordance
with the laws of the State of Delaware.

[Signature page follows.]

 

 



5

--------------------------------------------------------------------------------

 



DATED as of the _____ day of ____________________, 2019.

By my signature below, I, _______________________________, hereby confirm and
acknowledge the terms of the grant of PSUs to me as set out above and confirm
and acknowledge that I have received, read and understood the terms of the Plan,
a copy of which, along with the amendments thereto, is filed with the Company’s
post-effective amendment to its registration statement on Form S-8 filed with
the Securities and Exchange Commission (the “SEC”) on January 2, 2019, available
at the SEC’s website at www.sec.gov/edgar. A copy of the Plan may also be
obtained from the Company upon request.

MAXAR TECHNOLOGIES INC.

 

 

 

 

 

Authorized Signatory

    

Name of Participant:

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



 

EXHIBIT A

PERFORMANCE GOALS

1.    Definitions.

“Achievement Factor”  for a Performance Period means the average of the TSR
Achievement Factor and the ACL Achievement Factor for such Performance Period.

“Adjusted Cash Leverage” or “ACL” means the quotient obtained by dividing Gross
Debt by Adjusted EBITDA.

“Adjusted EBITDA”  means the Company’s earnings before interest, taxes,
depreciation and amortization, excluding Non-Cash Deferred Revenue, impairment
losses, inventory valuation adjustments, legal settlements/provisions,
restructuring charges and restructuring-related retention arrangements,
acquisition/disposition and integration related expenses, foreign exchange gains
and losses, unusual gains and losses and stock compensation expenses, for the
calendar year ending December 31, 2019 (for Period 1), December 31, 2020 (for
Period 2), or December 31, 2021 (for Period 3), as applicable.

“Average Market Value,” means the average closing trading price of a company’s
shares on the principal exchange on which such shares are then traded, during
the 20 consecutive trading days ending on a specified date for which such
closing trading price is reported by the applicable exchange or such other
authoritative source as the Committee may reasonably determine.

“Debt Covenants” means the financial covenants contained in Sections 10.2(11)(a)
and 10.2(11)(b) of the Restated Credit Agreement by and among the Company, Royal
Bank of Canada, and the Lenders named therein, dated as of October 5, 2017, and
as amended from time to time.

 

“Gross Debt” means gross combined long and short term debt, including capital
leases, as reflected in the balance sheet of the Company and the notes thereto
as of December 31, 2019 (for Period 1), December 31, 2020 (for Period 2), or
December 31, 2021 (for Period 3), as applicable,  and as each of the foregoing
terms is defined under generally accepted accounting principles consistently
applied based on those accounting principles as they existed at December 31,
2018.  For reference, at December 31, 2018 this included outstanding borrowings
on the company’s revolving credit agreement, term loan A and term loan B, and
capital leases aggregating $3,088 million.

“Index” means the Russell 2000 Index as constituted as of April 1, 2019. For
purposes of this definition and calculating any company’s TSR for each
Performance Period, (i) the Company will be excluded from the Index, (ii) any
company that is removed from the Russell 2000 Index due to a merger or
acquisition during an applicable Performance Period will be removed from the
Index, and (iii) any company that is in the Russell 2000 Index that files for
bankruptcy protection during a Performance Period will remain in the Index and
be deemed to have the lowest TSR in the Index. In other circumstances where a
company is removed from the Russell 2000 Index, the Committee shall reasonably
determine whether it is suitable for the company to be excluded from the Index.

“Non-Cash Deferred Revenue” means the amount recorded to revenue for the
calendar year ending December 31, 2019 (for Period 1), December 31, 2020 (for
Period 2), or December 31, 2021 (for Period 3), as applicable, for the
recognition of previously deferred revenue and imputed interest under the
Company’s Enhanced View Contract. For reference, the amount of deferred revenue
recognized as revenue during the year ended December 31, 2018 was $120 million.





A-1

--------------------------------------------------------------------------------

 



 

“Performance Period” means each of Period 1, Period 2, and Period 3.

“Period 1” means April 1, 2019 through March 31, 2020.

“Period 2” means April 1, 2019 through March 31, 2021.

“Period 3” means April 1, 2019 through March 31, 2022.

“Quarterly Period” means each of the following periods: January 1 through March
31; April 1 through June 30; July 1 through September 30; and October 1 through
December 31.

“Quarterly TSR” means the total shareholder return of the Company (or of a
company in the Index, as applicable), as measured by the change in the price of
a Common Share (or the publicly traded securities of a company in the Index, as
applicable) over a Quarterly Period (positive or negative), calculated based on
the Average Market Value ending on the first day of a Quarterly Period as the
beginning stock price, and the Average Market Value ending on the last day of
such Quarterly Period as the ending stock price, and assuming dividends (if any)
paid in respect of a Common Share (or the publicly traded securities of a
company in the Index, as applicable) are reinvested on the ex-dividend date
without consideration for withholding taxes.

“Relative TSR” means the Company’s TSR relative to the TSRs of the companies
that comprise the Index, expressed as a percentile.

“TSR” means the average of all Quarterly TSRs for the Company (or for a company
in the Index, as applicable) for a Performance Period.

2.    Achievement Factors.  As soon as administratively practicable following
the end of each Performance Period (but in no event later than 60 days following
the completion of such Performance Period), the Committee shall determine the
Relative TSR and Adjusted Cash Leverage for the Performance Period and calculate
both the TSR Achievement Factor and the ACL Achievement Factor (such date of
determination, the “Determination Date”).

The  “TSR Achievement Factor” means that factor determined under Table 1 below
based on the Company’s Relative TSR for the applicable Performance Period. The
“ACL Achievement Factor” means that factor determined under Table 2 below based
on the Company’s Adjusted Cash Leverage for the calendar year ending December
31, 2019 (for Period 1), December 31, 2020 (for Period 2) or December 31, 2021
(for Period 3), as applicable.

If the Relative TSR or the Adjusted Cash Leverage achieved during a Performance
Period is between two of the levels set forth in the applicable table below, the
TSR Achievement Factor or the ACL Achievement Factor (as applicable) shall be
determined using linear interpolation.  For clarity, (i) in no event shall the
TSR Achievement Factor or ACL Achievement Factor for any Performance Period
exceed 2, and (ii) if the Relative TSR or Adjusted Cash Leverage performance for
a Performance Period is below the Threshold level, the TSR Achievement Factor or
ACL Achievement Factor (as applicable) for such Performance Period shall be 0.

Table 1

Performance Level

Relative TSR Percentile for
Performance Period

TSR Achievement Factor

Maximum

75th or above

2.0

Target

50th

1.0

Threshold

25th

0.5

Below Threshold

below 25th

0.0

 





A-2

--------------------------------------------------------------------------------

 



 

Table 2

Performance
Level

ACL for Performance Period

ACL
Achievement
Factor*

Period 1

Period 2

Period 3

Maximum

7.0 or below

6.5 or below

5.0 or below

2.0

Target

7.8

7.3

5.8

1.0

Threshold

10.3

7.5

6.1

0.5

Below Threshold

above 10.3

above 7.5

above 6.1

0.0

 

*  If the Board determines that the Company has violated its Debt Covenants at
any time during a Performance Period,  the ACL Achievement Factor will equal 0
for such Performance Period.

A-3

--------------------------------------------------------------------------------